Exhibit 10.3

 

LINE OF CREDIT LOAN AGREEMENT

 

THIS LINE OF CREDIT LOAN AGREEMENT (this “Agreement”) is entered into as of the
20th day of April, 2018 by and between Embry Capital Inc., with a principal
business address located at 224 Datura St., West Palm Beach, Florida 33401 the
“Lender”), and Grey Fox Holdings Inc , a Florida corporation with a principal
business address located at 224 Datura St West Palm Beach FL 33401 (the
“Borrower”).

 

RECITALS

 

WHEREAS, the Borrower wishes to borrow from the Lender, and the Lender wishes to
lend to the Borrower through a Line of Credit Loan the sum of up to Two Hundred
and Fifty Thousand Dollars (US $ 250,000).

 

WHEREAS, the Borrower and the Lender wish to memorialize the terms of such Line
of Credit Loan and to set forth their mutual understanding with respect to how
the repayment of such amounts shall be accomplished.

 

NOW, THEREFORE, the parties hereby set forth their understanding as follows:

 

1. Line of Credit Loan Amount. Subject to and upon the terms and conditions
herein set forth, the Lender shall lend to the Borrower and the Borrower shall
borrow from the Lender up to the sum of Fifty Thousand Dollars (US $250,000).

 

2. Draw Down of Line of Credit Funds by Borrower. Borrower will request funds in
a written email communication to Lender. Lender will under his sole discretion
approve or not approve borrowers request for funds. Lender has 3 business days
to approve or not approve the request and will notify Borrower of the approval
or not approval within 3 business days of receiving email of Borrowers request
for funds. On Approval by Lender, Lender will electronically transfer approved
funds to Borrower within 2 business days of Lenders Approval of Borrowers fund
request.

 

3. Line of Credit Loan. The Line of Credit Loan that is borrowed by Borrower
shall pay the principal amount due the Lender in full 24 months from each funds
draw down date that is paid to Borrower. Interest of 12% per annum on that
portion of the unpaid principal balance attributable to each such borrowing
shall accrue from the date of such borrowing payment date paid to Borrower by
Lender. No interest shall accrue prior to the first borrowing under the Line of
Credit Loan.

 

4. Payments.

 

4.1 The Borrower shall pay to the Lender on the 1st of May of each year the
interest due the Lender, (for the previous years borrowed amounts at 12% of the
Outstanding Principal due the Lender while the Line of Credit Loan is in force.

 

4.2 The Borrower will issue 30,000,000 REG 144 Shares of Common Restricted
Shares in Grey Fox Holdings, OTC:GFOX, the “Bonus Shares” within 15 business
days from the execution date of this agreement. Said trading restriction will be
removed at the Lenders request at anytime 12 months after the issue date of said
30,000,000 Stock certificate.

 

5. Further Assurances. The Borrower shall, at its sole cost and expense, upon
request of the Lender, duly execute and deliver to the Lender such further
instruments, and do and cause to be done such further acts, as may be necessary
or proper in the opinion of the Lender to carry out the provisions and purposes
of this Agreement.

 

6. Events of Default.

 

 

 



 1 

 

 

6.1 Events of Default. If any one or more of the following events (“Events of
Default”) shall occur and be continuing (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule, or regulation of any administrative or governmental body), the
Lender may, at its option, declare the Line of Credit Loan to be immediately due
and payable, whereupon the maturity of the then unpaid balance of the Line of
Credit Loan shall be accelerated and the same, together with all interest
accrued thereon, shall forthwith become due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Line of Credit Loan to the contrary
notwithstanding.

 

(a) If default shall be made in the due and punctual payment of the principal or
interest under the Line of Credit Loan, when and as the same shall become due
and payable, whether at maturity, by acceleration, or otherwise;

 

(b) If default shall be made in the performance or observance of, or shall occur
under, any covenant, agreement, or other provision of this Agreement or in any
instrument or document delivered to the Lender in connection with or pursuant to
this Agreement, or if any such instrument or document shall terminate or become
void or unenforceable without the written consent of the Lender;

 

(c) If any representation or warranty or any other statement of fact herein or
in any writing, certificate, report, or statement at any time furnished to the
Lender pursuant to or in connection with this Agreement, or otherwise, shall be
false or misleading in any material respect;

 

(d) If the Borrower shall admit in writing its inability to pay its debts
generally as they become due, file a petition in bankruptcy or a petition to
take advantage of any insolvency act; make an assignment for the benefit of
creditors; commence a proceeding for the appointment of a receiver, trustee,
liquidator, or conservator of itself or of a whole or any substantial part of
its property; file a petition or answer seeking reorganization or arrangement or
similar relief under the United States federal bankruptcy laws or any similar
law or statute of any state or country;

 

(e) If the Borrower shall be adjudged a bankrupt; or a court of competent
jurisdiction shall enter an order, judgment, or decree appointing a receiver,
trustee, liquidator, or conservator of the Borrower or of the whole or any
substantial part of its property, or approve a petition filed against the
Borrower seeking reorganization or similar relief under the United States
federal bankruptcy laws or any similar law or statute of any state or country,
or if, under the provisions of any other law for the relief or aid of debtors, a
court of competent jurisdiction shall assume custody or control of the Borrower
or of the whole or any substantial part of its property; or if there is
commenced against the Borrower any proceeding for any of the foregoing relief or
if a petition in bankruptcy is filed against the Borrower and such proceeding or
petition remains un-dismissed or un-stayed for a period of ninety (90) days; or
if the Borrower by any act indicates its consent to, approval of or acquiescence
in any such proceeding or petition;

 

6.2 Suits for Enforcement. If any one or more Events of Default shall occur and
be continuing, the Lender may proceed to protect and enforce its rights or
remedies either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein, in the Line of Credit Loan, or in any document or instrument delivered
in connection with or pursuant to this Agreement, or to enforce the payment of
the Line of Credit Loan or any other legal or equitable right or remedy.

 

6.3 Rights and Remedies Not Waived. No course of dealing between the Borrower
and the Lender or any failure or delay on the part of the Lender in exercising
any rights or remedies hereunder shall operate as a waiver of any rights or
remedies of the Lender and no single or partial exercise of any rights or
remedies hereunder shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder.

 

7. Modification and Waiver. No modification or waiver of any provision of the
Line of Credit Loan or of this Agreement and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such modification
or waiver shall be in writing and signed by the Lender, and the same shall then
be effective only for the period, on the conditions and for the specific
instances and purposes specified in such writing. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

8. Applicable Law. The Line of Credit Loan and this Agreement shall be construed
in accordance with and governed by the laws of Florida.

 

 

 



 2 

 

 

9. Notices. All notices, requests, demands, or other communications provided for
herein shall be in writing and shall be deemed to have been given when sent by
registered or certified mail, return receipt requested, addressed to the
parties, at the addresses set forth above, or to such other address as either
party shall designate to the other from time to time in writing forwarded in
like manner.

 

 

10. Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of the Borrower and the Lender and their successors and assigns, and all
subsequent holders of the Line of Credit Loan.

 

11. Execution in Counterparts. This Agreement may be executed in counterparts,
all of which taken together shall be deemed one original.

 

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
day and year first set forth above.

 

LENDER:

 

 

 

By: /s/ Miro Zecevic

Name: Miro Zecevic

Its:

Date:

 

 

BORROWER:

 

By: /s/ Daniel Sobolowski

Name: Daniel Sobolowski

Its: CEO

Date: 4.20.18

 

By: /s/ Zoran Cvetojevic

Name: Zoran Cvetojevic

Its: Secretary

Date: 4.20.18

 

 

 

 

The remainder of this page has been intentionally left blank.

 

 

 



 3 

 

